DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 14 December 2021, Claim(s) 1-11 are amended.  The currently pending claims are Claims 1-11.  
	Based on applicants’ remarks and amendments (e.g. the REV motivation), the 103 rejections based on Deshmukh or Pham-Huu are withdrawn.  However, they are not found persuasive regarding the Zhamu reference and the 103 rejections are maintained.  Additionally, the DP rejections are maintained.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16628191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been well within the purview of a skilled artisan to optimize the nitrogen, hydrogen and/or oxygen doping level of the carbon material based on the desired end-product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu.
Claims 1 and 5: Zhamu discloses a carbon material doped with nitrogen, oxygen and hydrogen in a level of 0.01 to 20 % wt. and a d002 spacing of 0.3354-40 nm (abs, ¶47, 58-61 and 141-142). The Zhamu reference discloses the claimed invention but does not explicitly disclose the claimed ratio or loading range and spacing level. Given that the Zhamu reference discloses each of the doping element, a doping range that overlaps with the presently claimed range and is motivated to optimize the doping amount based on the desired hydrophilicity and the thermal or electrical conductivity (¶141-142), it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught loading amounts and structural parameters, including those presently claimed, to obtain a suitable composition. 
It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
	Claim 2:  Regarding the claimed Raman spectrum pattern, if a prior art reference teaches the substantially identical structure and material, it would be reasonable that the same spectrum pattern would be exhibited.  See MPEP 2112.01.
	Claims 3 and 4: Zhamu discloses a BET of 300-3200 m2/g and optimizing the porosity of the material based on micropores and mesopores (¶60-63 and 95); thus, it would have been well within the purview of a skilled artisan to arrive at the claimed specific surface range and porosity range to gain the benefit of increased the electrolytic uptake and conductivity.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu as applied to claim 1 above, and further in view of Nakajima (JP 63121248 A – a machine translation is provided and referenced from hereon).
	Zhamu discloses the claimed invention but does not explicitly disclose the non-aqueous negative electrode battery.  It is noted that Zhamu discloses employing the nitrogen-doped carbon material in various conductive end-products (Zhamu: abs). In an analogous art, Nakajima discloses the feature of employing nitrogen-doped carbon material in a non-aqueous negative electrode battery (abs).  Thus, it would have been well within the purview of a skilled artisan to arrive at the claimed limitation since Nakajima discloses that it is well known to use similar nitrogen-doped carbon material in a non-aqueous negative electrode battery and Zhamu is motivated to employ the material in similar conductive end-product.
Response to Arguments
Applicant’s arguments, see pp 4-8, filed 14 December 2021, with respect to Deshmukh or Pham-Huu have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the REV motivation is deficient since the Zhamu reference does not disclose the relative content of oxygen, nitrogen and/or hydrogen to achieve known and/or desired properties (pp 2-4). 
	The examiner respectfully disagrees and notes that Zhamu discloses the criticality of the oxygen, hydrogen and/or nitrogen content on graphene (see at least the non-pristine graphene being “nitrogenated”, “oxide” and/or “hydrogenated” in the abstract and ¶47). Further, Zhamu discloses doping graphene with N, O and/or H at a range of 0.1 to 20% by weight via the selection of the chemical composition of the starting materials and the experimental conditions to achieve known results such as hydrophilicity, conductivity and porosity (¶61, 131-141).  In particular, example 8 of Zhamu discloses a doped graphene with an oxygen content of 0-25% and nitrogen content of 3-17.5%.  Thus, it would be well within the purview of a skilled artisan to arrive at the claimed loading amounts via the optimization of the experimental variables under the guidance expressed by Zhamu and absent of unexpected results.
Applicant argues that Nakajima does not remedy the deficiencies of Zhamu (pp 7-8). 
	At the onset, it is noted that Applicant’s argument regarding the Zhamu has been addressed previously. The examiner respectfully notes that the Nakajima is a secondary reference and is relied upon to teach the end-product of a negative electrode active material. Further, no substantive argument is provided regarding any deficiencies in the combination of Zhamu and Nakajima – thus the rejection is maintained.
 Applicant argues that the DP over US patent application 16/628191 is not obvious since the nitrogen content of the instant application may be greater (pp 8). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764